Per curiam:

La Corte de Distrito de Humacao declaró, a Rafael Suárez culpable del delito de abandono de menores y le sentenció a sufrir treinta días de cárcel, suspendiéndole la sentencia mientras pase a la denunciante Georgina Mercado la cantidad de $1.50 a la semana para los alimentos del hijo.
Los cuatro errores señalados en apelación atacan la apre-ciación de la prueba hecha por la corte inferior e imputan a ésta haberla dictado movida por pasión, prejuicio y parcia-lidad.
La prueba fué, en resumen, que la denunciante, Georgina Mercado, se puso a vivir con' el acusado como marido y mujer y salió encinta; que cuando se dejaron ella tenía semanas de estar embarazada; que la separación se debió a que ella se fué para la cárcel a cumplir una sentencia de-tres meses; que vivieron juntos como dos semanas; que aunque ella había sido una mujer de vida alegre, cuando conoció al acusado no salió nada más que con él; que al salir de la cárcel ella estaba encinta; que antes de reglar no había tenido contacto con ningún otro hombre y después de reglar tampoco; que el acusado le llevó diez dólares antes de ella dar a luz, y que al momento de nacer el niño, él negó ser el padre.
*462La prueba de la defensa consistió en las declaraciones de Ricardo Rivera González y del propio acusado. El pri-mero de ellos es juez de paz de Fajardo y declaró que la denunciante Georgina Mercado estuvo en su oficina a pedirle que citara al acusado en relación con un liijo que ella había tenido en esos días, que ella creía era de él; que le preguntó' cuánto tiempo vivió con Suárez y ella le dijo que varios días;, que le preguntó también si ella había tenido otros hombres y ésta le contestó que varios días antes había tenido hombre.
El acusado declaró que Georgina Mercado era mujer de la vida, encontrándola en Ceiba en un bar donde acudían mu-jeres de esa clase; que con tres mujeres más salieron en grupo del bar ése; que él no ha tenido hijos de ella; que tam-poco le ha dado dinero a ella para atender al niño; y que él nunca vivió con ella bajo techo.
Con esa prueba la corte inferior declaró culpable al acu-sado. No creemos que al así hacerlo cometiera manifiesta error en su apreciación, ni actuara movida por pasión, pre-juicio o parcialidad.

La sentencia apelada debe ser confirmada.